Citation Nr: 0609975	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-05 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left knee injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  There is no medical evidence of record that the veteran's 
degenerative joint disease (DJD) of the left knee, which was 
diagnosed many years after service and which has undergone a 
total left knee arthroplasty, is etiologically related to 
service.

2.  There is no medical evidence of record to establish that 
the veteran currently suffers from PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee injury 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
for PTSD more specifically requires (1) medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., 1994 
(DSM-IV), see 38 C.F.R. § 4.125(a) (2005); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Satisfactory lay or other evidence of a stressor experienced 
or an injury incurred by a combat veteran shall be accepted 
as sufficient proof of a stressor or in-service injury if the 
evidence is consistent with circumstances of service, 
notwithstanding the absence of an official record 
establishing the stressor or injury.  This reduced 
evidentiary burden only applies to the question of whether an 
in-service stressor or injury occurred; there must still be 
evidence of a current disability and a link between the in-
service stressor or injury and current disability, both of 
which generally require competent medical evidence.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2005).  

The veteran contends that he was blown off a track during 
service in the Republic of Vietnam, after which an overnight 
fire fight ensued.  He indicates that he injured his leg 
during that incident, such that he has had tremendous pain in 
his knee since then.  The veteran also contends that he 
suffers from PTSD as a result of this event.  See February 
2003 VA Form 9; September 2005 transcript of hearing.  The 
veteran's claims file contains official documentation that 
verifies his status as a combat veteran, such as his receipt 
of the Combat Infantryman Badge.  See DD 214.

Irrespective of the veteran's status as a combat veteran and 
acceptance that the incident as described by the veteran did 
occur, see 38 U.S.C.A. § 1154(b), the Board finds that the 
preponderance of the evidence is against both claims.  The 
veteran denied suffering from a "trick" or locked knee, 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any sort 
at the time of his release from active duty, and a clinical 
evaluation found his lower extremities and psychiatric 
condition were normal.  See November 1969 report of medical 
history and report of medical examination.  

In addition to the fact that the veteran did not report any 
knee or psychological problems upon separation, he did not 
indicate any psychological or musculoskeletal problems during 
VA compensation and pension (C&P) examinations conducted in 
connection with prior claims for service connection.  He did 
not complain of knee pain during either a September 1978 or 
March 1984 exam.  An exam of his musculoskeletal system made 
no mention of his knees in September 1978 and he was found to 
freely flex and bend his knees in March 1984.  During a March 
1979 neuropsychiatric examination, the veteran denied 
nervousness or any treatment for a nervous condition, and 
denied suffering from depression.  No psychiatric disorder 
was found during a March 1984 psychiatric examination.  

The earliest medical evidence of record related to the 
veteran's left knee is an April 1996 treatment record from 
Doctors' Care, P.C.  This record, dated approximately 25 
years after his separation from service, indicates that the 
veteran was seen with swelling of his left knee and contains 
a diagnosis of left knee DJD.  Other post-service medical 
evidence indicates that the veteran underwent a total left 
knee arthroplasty at that VA Medical Center (VAMC) in 
September 2003.  Post-surgery x-rays showed his components to 
be in good position with no evidence of loosening or 
infection.  See November 2003 orthopedic clinic note.  There 
is no evidence to suggest additional complaints or diagnosis 
of left knee disability following surgery.  Moreover, there 
is no medical evidence of record to suggest that the DJD in 
his left knee was etiologically related to service.  As such, 
service connection for left knee injury is not warranted.

As for the veteran's claim for PTSD, the veteran testified 
that while he has been prescribed Zoloft from the VAMC, he 
has never seen a counselor or a psychiatrist for psychiatric 
treatment.  See September 2005 transcript.  Post-service 
medical records corroborate this testimony, as there is no 
indication that the veteran has ever received treatment for 
psychological problems.  

In addition to the absence of evidence demonstrating that the 
veteran has suffered from persistent psychological problems 
since active service, there is no evidence of record that the 
veteran currently suffers from PTSD.  As noted above, a 
diagnosis conforming to applicable DSM-IV criteria is 
generally a prerequisite for the grant of service connection 
for various mental disorders, including PTSD.  See 38 C.F.R. 
§§ 4.125(a); 4.127 (2005).  As the veteran does not have a 
current diagnosis of PTSD, service connection is not 
warranted.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The appeal originates from a November 2001 rating decision 
which denied service connection for left knee injury and 
PTSD.  Prior to this decision, the veteran was advised of the 
necessary evidence to substantiate the claims (specifically 
noting that a link between his military service and current 
condition, and continuity of treatment from the date of 
discharge to the present, was needed); that the RO would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claims.  See August 2001 RO letter.  The 
veteran was later advised of the need to provide any 
additional information or evidence that supports the claims.  
See April and July 2003 RO letters.  As such, VA fulfilled 
its notification duties.  Quartuccio, 16 Vet. App. at 187.  
Although VA did not provide notice as to the appropriate 
disability rating or effective date of any grant of service 
connection, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision, as the 
claims are being denied.  See Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file.  He was afforded a VA C&P examination 
in connection with his claims.  In addition, the RO informed 
the appellant on numerous occasions that he could submit 
additional medical evidence in connection with his claims.  
See July 2003, September 2003, November 2003 and July 2005 RO 
letters.  There is no indication that he did not receive 
these letters and no further evidence was received by the RO.  
The RO did obtain all the medical records specifically 
identified by the veteran.  The RO also scheduled two 
examinations concerning the PTSD claim, in 2001 and 2003, but 
the veteran did not report for either examination, and he has 
not provided an explanation of good cause for failure to 
report for either examination.  See 38 C.F.R. § 3.655.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

Service connection for left knee injury is denied.

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


